 



EXHIBIT 10.1
AMENDED AND RESTATED SPONSORS’ WARRANT AND CO-INVESTMENT UNITS
SUBSCRIPTION AGREEMENT
December 6, 2007
To the Board of Directors of
Liberty Acquisition Holdings Corp.:
Gentlemen:
     This Amended and Restated Sponsor’s Warrant and Co-Investment Units
Subscription Agreement amends and restates in its entirety the Sponsor’s Warrant
and Co-Investment Units Subscription Agreement, dated August 9, 2007, by and
between Liberty Acquisition Holdings Corp. and the undersigned.
     The undersigned hereby subscribes for and agrees to purchase:
     (i) 6,000,000 warrants (“Sponsors’ Warrants”) at $1.00 per warrant, each to
purchase one share of common stock, par value $0.0001 per share (“Common
Stock”), of Liberty Acquisition Holdings Corp., a Delaware corporation (the
“Corporation”), at $5.50 per share for an aggregate purchase price of SIX
MILLION DOLLARS ($6,000,000) (“Sponsors’ Warrant Purchase Price”): and
     (ii) 3,000,000 co-investment units (“Co-Investment Units”) at $10.00 per
unit, consisting of an aggregate of 3,000,000 shares of the Common Stock (the
“Co-Investment Common Stock”) and 1,500,000 warrants, each to purchase one share
of Common Stock (the “Co-Investment Warrants”) at $5.50 per share, for an
aggregate purchase price of THIRTY MILLION DOLLARS ($30,000,000) (the
“Co-Investment Unit Purchase Price,” and together with the Sponsors’ Warrant
Purchase Price, the “Purchase Price”).
     The payment for and issuance of the Sponsors’ Warrants shall occur
immediately prior to the consummation of the Corporation’s initial public
offering of securities (“IPO”). The payment for and issuance of the
Co-Investment Units shall occur immediately prior to the consummation by the
Corporation of a merger, capital stock exchange, asset acquisition or other
similar business combination with an operating business (“Business Combination”)
following the IPO.
     Immediately prior to the consummation of a Business Combination, the
undersigned shall deliver the Co-Investment Unit Purchase Price to the
Corporation. In the event that the Corporation fails to consummate a Business
Combination within 30 months from the consummation of its IPO (or 36 months from
the consummation of its IPO if a letter of intent, agreement in principle or
definitive agreement has been executed within such 30 month period but as to
which a Business Combination is not yet complete), the undersigned’s obligation
to purchase the Co-Investment Units shall be null and void and of no further
force and effect.
     The undersigned acknowledges that the Sponsors’ Warrants and Co-Investment
Units are subject to certain restrictions on transfer as set forth in a letter
agreement, dated the date hereof, as may be amended from time to time.

 



--------------------------------------------------------------------------------



 



     The undersigned represents and warrants that it has been advised that the
Sponsors’ Warrants (including any underlying shares of Common Stock) and the
Co-Investment Units (including the Co-Investment Common Stock, Co-Investment
Warrants and underlying shares of Common Stock) have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”); that it is
acquiring each of the Sponsors’ Warrants (including any underlying shares of
Common Stock) and the Co-Investment Units (including the Co-Investment Common
Stock, Co-Investment Warrants and underlying shares of Common Stock) for its
account for investment purposes only; that it has no present intention of
selling or otherwise disposing of any of the Sponsors’ Warrants (including any
underlying shares of Common Stock) and the Co-Investment Units (including the
Co-Investment Common Stock, Co-Investment Warrants and underlying shares of
Common Stock) in violation of the securities laws of the United States; that it
is an “accredited investor” as defined by Rule 501 of Regulation D promulgated
under the Securities Act; that it is familiar with the proposed business,
management, financial condition and affairs of the Corporation; and that it
initiated discussions with the Corporation relating to the purchase and sale of
the Sponsors’ Warrants and the Co-Investment Units and that it did not initiate
such discussions, nor did it decide to enter into this agreement, as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.
     In the event that the undersigned is unable to consummate the purchase of
the Co-Investment Units, the undersigned agrees to surrender and forfeit to the
Corporation its 12,771,900 Founders’ Units (as defined in the Corporation’s
prospectus used in connection with the IPO), which were purchased from the
Corporation for $12,340.01 pursuant to a Subscription Agreement, dated August 9,
2007, and awarded to the undersigned pursuant to a Unit Dividend on the date
hereof..
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



     The undersigned hereby represents and warrants that it will execute all
documents that are necessary or desirable in connection with the Corporation’s
initial public offering.

            Very truly yours,

BERGGRUEN ACQUISITION HOLDINGS LTD
      By:   /s/ Nicolas Berggruen       Name:   Nicolas Berggruen        
Title:   President       

          Agreed to:    
 
        LIBERTY ACQUISITION HOLDINGS CORP.    
 
       
By:
  /s/ Jared Bluestein    
 
       
Name:
  Jared Bluestein    
Title:
  Secretary    

 